Order entered January 29, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00081-CR

                                  MOLLY ORTIZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F16-30318-I

                                            ORDER
       The Court REINSTATES this appeal.

       Counsel filed an Anders brief in this case. Counsel could not serve the brief on appellant

and inform her of her right to file a pro se response because counsel was unable to locate her.

On December 18, 2018, the Court ordered the trial court to conduct a hearing and make findings

regarding appellant’s whereabouts, counsel’s effort to find appellant, and whether appellant

desired to prosecute the appeal or had abandoned the appeal.

       The trial court has filed findings of fact showing that:

            Tara Cunningham represents appellant;
            appellant signed the trial court’s certification of the right to appeal acknowledging

               her duty to inform counsel of her address, but she did not list her address on the

               certification;

            counsel attempted to locate appellant by contacting the community supervision

               department for her last known address, sending a letter to the last known address

               informing her of the motion to withdraw and Anders brief, sending a letter to her

               last known address informing appellant of the trial court’s hearing regarding her

               whereabouts, attempting to contact appellant at her last known telephone number,

               and contacting trial counsel to determine if he had contact with appellant or

               further contact information;

            counsel has never received any communication from appellant;

            appellant’s whereabouts are unknown;

            counsel had made reasonable attempts to locate and contact appellant;

            appellant has abandoned her appeal.

       We ADOPT the trial court’s findings. We conclude appellant has waived her right to file

a pro se response to counsel’s Anders brief by failing to keep counsel informed about her contact

information and mailing address. See In re Schulman, 252 S.W.3d 403, 408 n. 21 (Tex. Crim.

App. 2008); Gonzales v. State, 903 S.W.2d 404, 405 (Tex. App.—Texarkana 1995, no pet.).

       Although the trial court found that appellant has abandoned the appeal, in an abundance

of caution, the Court will continue the Anders procedure and submit appellant’s case for review.

The case will be set for submission in due course.


                                                     /s/   LANA MYERS
                                                           JUSTICE